third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b05 postf-125154-11 uilc date september to appeals officer financial product specialist technical guidance from i william zimbalist senior technical reviewer cc corp b05 jennifer rigterink summer intern cc corp b05 office of associate chief_counsel corporate subject sec_1504 stock this advice responds to your request for assistance in responding to a position taken by taxpayers on a case currently in appeals in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice may not be used or cited as precedent corp1 bank sub1 state d legend ---------------------------- ------------------- --------------------------------- ------------- postf-125154-11 date date date a b c x dollar_figurey attorney sec_1 issue ------------------ --------------------- ------------------ ------ ------------ ---------- ----- ------------- ------------------------------------------- upon redemption of certain preferred_stock does the payment of unpaid accumulated dividends compounded daily and reported into income the year in which they accrued constitute an unreasonable redemption_premium under sec_1504 factual background a the issuance of the preferred_stock on date corp1 entered into a series of transactions with bank the end result was corp1 holding dollar_figurey in series a preferred shares the preferred_stock of sub1 a state d corporation controlled and managed by bank corp1 also held sub1 series b preferred shares which held a of the vote the preferred_stock had a fixed dividend rate of b per year compounded daily the shareholders were entitled to cash dividends on the first two closing dates dividends due after the second closing date were accrued and payable at redemption the preferred_stock did not have voting rights although the preferred_stock paid the accumulated dividends only on redemption of the stock because the fixed dividend rate compounded daily sec_305 and sec_305 working together required corp1 to report the dividends as income in the year it accrued the payment of the accumulated dividends upon redemption was not subject postf-125154-11 to the declaration of the board_of directors and the shareholders had a legal right to this payment under sub1’s articles of incorporation b the accreting dividends as described in sub1’s articles of incorporation the preferred stock’s redemption_premium payment of c the redemption_premium of the issue_price was calculated by increasing the issue_price of the stock by b per year compounded daily rather than conceptualizing these payments as dividends as is typical of cumulative preferred_stock corp1 instead proposes this b rate of return was only used to calculate the redemption_premium in more detail following the first two closing dates at which dividends on the preferred_stock were payable in cash corp1 proposes the accreting period commenced during this accreting period the series a liquidation preference the liquidation preference on the preferred_stock increased at the series a accreting dividend rate the accreting dividend rate which was b compounded daily the redemption_premium is defined as the amount per share of the preferred_stock equal to the liquidation preference which increased at the accreting dividend rate over the accreting period this resulted in the c payment at redemption corp1 argues that the c payment at redemption means the preferred_stock is not sec_1504 stock because the c payment violates sec_1504 in other words the preferred_stock will be considered sec_1504 stock only if it satisfies a b c and d of sec_1504 although corp1 concedes that the preferred_stock meets the requirements of sec_1504 a b and d corp1 contends that the stock does not satisfy c which provides sec_1504 stock has redemption and liquidation rights which do not exceed the issue_price of such stock except for a reasonable redemption or liquidation premium corp1 argues that the preferred_stock fails c because the c payment consisting of the unpaid accumulated dividends upon redemption of the preferred_stock constitutes an unreasonable redemption_premium analysis a unpaid dividends payable at redemption necessarily constitute redemption premiums for purposes of sec_1504 corp1 proposes that the b payments started their life as dividends for purposes of sec_243 and sec_305 and then evolved into an unreasonable redemption_premium for purposes of sec_1504 because they were payable only at redemption in other the field’s memo date pincite corp1 has submitted a letter from attorney sec_1 llp stating that under state d law an accreting dividend as described in the sub1 prospectus does not exist under state d law and therefore the accreting dividends are paid in the form of a redemption payment this letter however acknowledges postf-125154-11 words corp1 wants the payments characterized as dividends when it needs the drd but then also claims the same payments constitute a redemption_premium when it needs to disqualify the preferred_stock from sec_1504 in more detail corp1 claims that because the payment is termed as a redemption payment the tax analysis must begin in sec_302 in order to term the payment as a dividend corp1 argues that the payment must be essentially_equivalent_to_a_dividend under sec_302 this is not correct per sec_302 one would first need to determine whether the redemption of the preferred_stock could fit in any of the four categories in sec_302 when determining whether the redemption is to be treated as a sale_or_exchange for example if both classes of preferred_stock were redeemed corp1 could treat the redemption as a complete termination of interest under sec_302 and thus qualify for sale_or_exchange treatment yet if corp1 qualified for sale_or_exchange treatment on the redemption_premium corp1 would not qualify for a drd on the preferred_stock because there would be no dividends received in short corp1 needs the b payments to be termed dividends in order to qualify for the dividends received deduction corp1’s post-hoc argument that the accreting dividends constitute a redemption payment and thus the tax analysis must begin in sec_302 ultimately weakens corp1’s position that it is entitled to a dividends received deduction under sec_243 for the years in which it reported the dividends b because the board did not declare a dividend any payment at redemption must constitute a redemption_premium corp1 also argues that because there was no vested right in the shareholders to receive the accumulated dividends until redemption the payment of the accumulated dividends on redemption must qualify as a redemption_premium corp1 contends that the payments could not possibly be dividends if they were only payable at redemption corp1 relies on the fact that a shareholder has no legal right to a dividend until declared see revrul_69_130 revrul_69_131 corp1 then argues because the shareholders had no legal right to the dividends until redemption according to the terms of the stock the c payment cannot be categorized as a dividend and therefore must be a redemption_premium this argument neglects the crucial fact that corp1 already included the dividends into income in the years in which they accrued because they were constructively received dividends under sec_301 by reason of sec_305 and sec_305 if cc corp were to accept corp1’s reasoning any cumulative preferred_stock would not yield dividends instead it would invariably produce an unreasonable redemption this analysis is limited to state d law and does not address the federal_income_tax consequences of this payment’s characterization which is what we are concerned with here postf-125154-11 premium when the unpaid dividends were paid at redemption cc corp has already considered this issue and informally determined that unpaid dividends on cumulative preferred_stock together with the stock’s issue_price do not constitute an unreasonable redemption_premium in plr date we stated the series x preferred_stock redemption rights and the liquidation rights that can be exercised by corp each equate to the issue_price of the stock gg per share together with dividend arrearages and such stock will not be stock within the meaning of sec_1504 because redeeming stock at its issue_price plus any unpaid dividends does not constitute an unreasonable redemption_premium c the definition of redemption_premium in sec_305 is controlling for purposes of sec_1504 corp1 also contends that the definition of redemption_premium in sec_305 is controlling for the purposes of sec_1504 cc corp disagrees first the purpose of the regulations under sec_305 is to prevent corporations from using redemption premiums to pay preferred shareholders the equivalent of dividends that are instead taxed at capital_gain rates in contrast sec_1504 attempts to distinguish between preferred_stock that is limited in nature plain vanilla to preferred_stock that actually shares in the future appreciation increase in earnings or growth of the corporation although the word redemption_premium occurs in both sec_305 and sec_1504 the code sections are not interrelated and there is no indication in the scant legislative_history of sec_1504 that an unreasonable redemption_premium for purposes of sec_305 was meant to serve as a benchmark for sec_1504 at one point in time the service did accept for ruling purposes that a redemption_premium considered reasonable under the safe_harbor rules in sec_1_305-5 would be considered a reasonable redemption_premium for purposes of sec_1504 see plr date however because the safe_harbor rules under sec_1 b no longer exist the safe_harbor standard no longer applies for purposes of sec_1504 today it remains unclear what constitutes an unreasonable redemption_premium for purposes of applying sec_1504 in fact commentators have advised taxpayers to request a private_letter_ruling in advance of any transactions relying on the operation of see response to the corp1 and affiliates response to the notice of proposed_adjustment dated date date pincite nonvoting_stock that bears a fixed rate yield should not fail the requirements of sec_1504 merely because the yield is not paid currently and results in dividend accruals under sec_305 see dubroff federal income_taxation of corporations filing consolidated_returns taxation of corps filing consolidated_returns dollar_figure postf-125154-11 sec_1504 in order to obtain more definitive guidance on the status of what constitutes a unreasonable redemption_premium d does sec_305 create a separate class of deemed shares for purposes of applying sec_1504 an alternate argument exists that because sec_305 and sec_305 required corp1 to report the dividends into income as they were accrued these deemed shares need to be separated from the actual shares when calculating the redemption price accordingly the redemption price was the issue_price of the actual shares meaning there was no unreasonable redemption_premium for purposes of sec_1504 cc corp’s view is that sec_305 and sec_305 do not create a separate set of deemed shares for purposes of applying other code sections such as sec_1504 rather sec_305 and sec_305 merely require a shareholder to report dividends into income as they are accrued which are then added to the shareholder’s basis in the stock using sec_305 rules to create a separate class of deemed shares that must be reported separately at redemption is outside what congress intended when drafting sec_305 although this argument reaches the correct result-the redemption price of the preferred_stock did not include the b payments which were properly reported as dividends under sec_305 and sec_305 c -cc corp feels that the best way to arrive at this result does not include the sec_305 rules because it complicates the issues additionally overreliance on sec_305 could prove problematic because of the different policies underlying sec_305 and sec_1504 conclusion corp1 is attempting to classify the accreting dividends on the preferred_stock as the rate at which the redemption_premium on the preferred_stock increased over an x-year period cc corp is of the opinion that accepting this line of reasoning would yield to the following flawed conclusion corp1 can manipulate the rules of sec_1504 by recasting constructively received dividends under sec_305 and sec_305 as the rate at which a preferred stock’s redemption_premium increases over the period prior to redemption see id corp1 has submitted a letter from attorney sec_1 llp stating that under state d law an accreting dividend as described in the sub1 prospectus does not exist under state d law and therefore the accreting dividends are paid in the form of a redemption payment this letter however acknowledges this analysis is limited to state d law and does not address the federal_income_tax consequences of this payment’s characterization which is what we are concerned with here see response to corp and affiliates response to the notice of proposed_adjustment dated date date pincite nonvoting_stock that bears a fixed rate yield should not fail the requirements of section postf-125154-11 cc corp continues to agree with exam’s original argument that the accreted dividends on the preferred_stock were properly reported as dividends under sec_305 and sec_305 the dividends were then added to corp1’s basis in the preferred_stock accordingly our view is that because the accreted dividends were already reported during the relevant tax years they are not part of the redemption_premium for purposes of sec_1504 after subtracting the already reported dividends from the price paid at redemption it becomes clear that the preferred_stock was redeemed at its issue_price accordingly the preferred_stock satisfies c of sec_1504 stock which has redemption and liquidation rights which do not exceed the issue_price of the stock corp1 has already conceded that a b and d are satisfied the fact that cc corp has determined the preferred_stock also satisfies c means that the preferred_stock is sec_1504 stock accordingly corp1 is not entitled to a sec_243 deduction for any dividends_paid on the preferred_stock because stock described in sec_1504 does not count for purposes for applying sec_243 a c merely because the yield is not paid currently and results in dividend accruals under sec_305 emphasis added corp1 is likely eligible for an drd under sec_243 meaning that the amt will apply additionally corp1’s drd will likely be reduced by the limitations on debt-financed_portfolio_stock in sec_246a
